ROY L. McCAMEY,                       )
                                      )
       Petitioner/Appellant,          )
                                      )    Appeal No.
                                      )    01-A-01-9701-CH-00033
VS.                                   )
                                      )    Davidson Chancery
                                      )    No. 95-2962-II
TENNESSEE DEPARTMENT OF               )
CORRECTION, et al.,                   )

       Respondents/Appellees.
                                      )
                                      )
                                                               FILED
                                                               April 30, 1997
                 IN THE COURT OF APPEALS OF TENNESSEE
                      MIDDLE SECTION AT NASHVILLE     Cecil W. Crowson
                                                     Appellate Court Clerk

       APPEAL FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                     AT NASHVILLE, TENNESSEE


      HONORABLE WALTER M. KURTZ, CHANCELLOR BY INTERCHANGE



Roy L. McCamey
P. O. Box 5000
Northeast Correctional Center
Mountain City, Tennessee 37683-5000
PRO SE/ PETITIONER/APPELLANT

John Knox Walkup
Attorney General and Reporter

Patricia C. Kussmann
Assistant Attorney General
425 Fifth Avenue North
Nashville, Tennessee
ATTORNEY FOR RESPONDENTS/APPELLEES




                        AFFIRMED AND REMANDED



                                      HENRY F. TODD,
                                      PRESIDING JUDGE, MIDDLE SECTION


CONCURS:

SAMUEL L. LEWIS, JUDGE
BEN H. CANTRELL, JUDGE

ROY L. McCAMEY,                       )
                                            )
       Petitioner/Appellant,                )
                                            )      Appeal No.
                                            )      01-A-01-9701-CH-00033
VS.                                         )
                                            )      Davidson Chancery
                                            )      No. 95-2962-II
TENNESSEE DEPARTMENT OF                     )
CORRECTION, et al.,                         )
                                            )
       Respondents/Appellees.               )


                                  OPINION


              This is a suit for declaratory judgment which was dismissed by the Trial

Court for failure to state a claim for which relief can be granted. The plaintiff-appellant

presents the following issues for review:



              I.     Whether the appellee’s failure to give the appellant
              a due process hearing prior to the movement and
              increase of his release eligibility date violates the
              appellant’s rights to due process of law.

              II.    Whether the appellee’s use of T.C.A. § 40-28-
              123(b) to increase the appellant’s release eligibility date
              was without authority and violates constitutional
              provisions.

              III.  Whether the Davidson County Chancery Court
              improperly denied the appellant’s Petition for Declaratory
              Judgment.


                                            I.

                                    The Complaint



              The complaint is captioned, “Declaratory Judgment.” It states:

                     Comes the plaintiff, Roy L. McCamey, Pro Se, and
              brings this action before this Honorable Court pursuant to
              the Uniform Administrative Procedures Act, T.C.A. § 4-5-
              101, et seq.


              Reasons stated as follows:



                                           -2-
                  1.    The plaintiff, Roy L. McCamey #118615 is
           incarcerated at P. O. Box 5000, Northeast Correctional
           Center, Mountain City, Tenn. 37683.

                  2.    The plaintiff’s parole eligibility date has been
           recalculated from 06/13/99 to 02/03/2020 by the
           defendants.

                  3.     The defendants have used their authorities
           to impair the plaintiff’s legal rights to due process of law
           by recalculating the plaintiff’s parole eligibility date without
           a due process hearing.

                   4.      The defendants have applied the statute
           pursuant to T.C.A. § 40-28-123(b) to recalculate the
           plaintiff’s parole eligibility date.

                  5.     The plaintiff submitts [sic] the statute
           pursuant to T.C.A. § 40-28-123 (b), violates constitutional
           provisions under the Tennessee and United States
           Constitution.

                    WHEREFORE; the plaintiff forever prays his parole
           eligibility date be recalculated pursuant to T.C.A. § 40-35-
           501(G), without any further statute’s being applied.



           Section 4-5-224 is entitled “Declaratory Judgments” and reads as

follows:

                   (a)    The legal validity or applicability of a statute,
           rule or order of an agency to specified circumstances may
           be determined in a suit for a declaratory judgment in the
           chancery court of Davidson County, unless otherwise
           specifically provided by statute, if the court finds that the
           statute, rule or order, or its threatened application,
           interferes with or impairs, or threatens to interfere with or
           impair, the legal rights or privileges of the complainant.
           The agency shall be made a party to the suit.

                   (b)   A declaratory judgment shall not be
           rendered concerning the validity or applicability of a
           statute, rule or order unless the complainant has
           petitioned the agency for a declaratory order and the
           agency has refused to issue a declaratory order.

           (c)     In passing on the legal validity of a rule or order,
           the court shall declare the rule or order invalid only if it
           finds that it violates constitutional provisions, exceeds the
           statutory authority of the agency, was adopted without
           compliance with the rulemaking procedures provided for
           in this chapter or otherwise violates state or federal law.




                                        -3-
              Attached to the complaint is a “Memorandum of Law in Support of

Judgment” which recites a history of plaintiff’s experiences with state corrections

authorities including the following:



                    On July 26, 1993, Plaintiff recieved [sic] a hearing
              before the Disciplinary Board at Carter County Work
              Camp, where plaintiff plead guilty to drug-possession and
              was placed on punitive segregation for twenty (20) days
              and was placed at a more secure institution per policy
              502.01, see: Exhibit-A.

                     On February 21, 1995, Plaintiff was taken before a
              Carter County Grand Jury where plaintiff was convicted
              pursuant to T.C.A. § 39-16-201, and recieved [sic] a three
              (3) year sentence to run consecutive to the fifty (50) year
              sentence plaintiff is currently seeking.

                      On July 7, 1995, Plaintiff recieved [sic] a Tomis
              Offender Sentence Letter, to which plaintiff’s Release
              Eligibility Date had increased from 06/13/1999 to
              02/03/2020, see: Exhibit-B.

                      On July 25, 1995, Plaintiff contacted Institutional
              staff, requesting the show cause of the movement of the
              Release Eligibility Date, see: Exhibit-C as staff responded
              per policy T.C.A. § 40-28-123(b).

                     Plaintiff submitts [sic] the following:

                      As shown above, and now on record, the
              defendants have increased the plaintiff’s Release
              Eligibility Date pursuant to Tennessee Code Annotated
              Section 40-28-123(b), Plaintiff now avers this statute was
              designed for prisoner’s convicted of a felony while working
              in the community, and not for the purpose of prisoner’s
              convicted of a felony while incarcerated.

                     As records will show, plaintiff recieved [sic] a three
              (3) year consecutive sentence for the offense, and the
              consecutive sentence is to be calculated according to
              statute.

                     See: Tennessee Code Annotated § 40-35-
                     501(G).    The Release Eligibility Date
                     provided for herein shall be separately
                     calculated for each offense for which a
                     defendant is convicted. for consecutive
                     sentences, the periods of ineligibility for
                     release shall be calculated for each offense
                     and shall be added together to determine
                     the release eligibility date for the
                     consecutive sentence.



                                          -4-
      Further showing, and now on record, the plaintiff
submitts [sic] the defendants failed to notify him or any
such actions being taken against him.

       ...

       The plaintiff submitts [sic] the Disciplinary Boards
report never recommended any movement in plaintiffs
release eligibility date per policy.


       See: T.D.O.C. Policy 502.01(G)
            Disposition of Disciplinary Report

       (2)     When the disciplinary action involves
       the taking of sentence credits or the
       extension of an imates [sic] RED, the
       Disciplinary Board shall send the original
       disciplinary report and CR-3298 . . . .
       Sentence Management Services will take
       the sentence credits or extend the inmates
       RED, send the original back to the
       institutional record office, and maintain a
       copy in OSS, the inmate shall be provided
       with a copy of this document.

        Therefore, plaintiff submitts [sic], without notice or
a hearing concerning the movement of his Release
Eligibility Date, the defendants have improperly applied
statute T.C.A. § 40-28-123(b) by violating the provisions
pursuant to Article 1, Section 8 of the Tennessee
Constitution and the 5th and 14th Amendments of the
United States Constitution, and further the defendant’s
have improperly applied statute T.C.A. § 40-28-123(b) by
denying the plaintiff the right to confront the actions being
taken against him pursuant to the provisions set out and
secured by Article 1 Section 9 of the Tennessee
Constitution and the 6th Amendment of the United States
Constitution.

        The plaintiff submitts [sic] the defendants imposing
an increase in the release eligibility date pursuant to
T.C.A. 40-28-123(b) is placing punishment on the already
determined sentence that plaintiff has been serving since
September 25, 1987, those actions impairs the provisions
of Article 1 Section 11 of the Tennessee Constitution, the
prohibition which forbids the Congress and states to enact
any ex post facto law.

       ...

       WHEREFORE; the Plaintiff forever prays the
movement of his Release Eligibility Date be recalculated
by the defendants and in accordance to due process of
law, equal protection and applying no ex post facto laws.




                            -5-
             The allegations of the complaint and memorandum did not constitute

grounds for granting the requested relief.



             It appears that the plaintiff desires relief from the consecutive sentence

imposed by the Trial Court. The time has long since expired for any appeal from the

terms of that sentence. Tenn. R. App. P. Rules 2 and 4(a).



             The complaint and memorandum fail to allege compliance with T. C. A.

§ 4-5-224(b) which states:



                    (b)   A declaratory judgment shall not be
             rendered concerning the validity or applicability of a
             statute, rule or order unless the complainant has
             petitioned the agency for a declaratory order and the
             agency has refused to issue a declaratory order.



The complaint and memorandum seek to revise the judicial sentence, and the ruling

of the administrative agency by declaratory judgment, but fail to allege compliance

with subsection (b) of T.C.A. § 4-5-224, quoted above. L. L. Bean, Inc., v. Bracey,

Tenn. 1991, 817 S.W.2d 292.



             Administrative Policies and Procedures of the Department of Correction,

Policy Nos. 505.01 and 109.61; Management Information Services Procedures

Manual, Index # V711-J detail the steps necessary for obtaining an Administrative

Declaratory Order. Until these steps have been followed and alleged in a complaint,

the courts have no authority to entertain an action against the agency for declaratory

judgment.



             The judgment of the Trial Court is affirmed. Costs of this appeal are

taxed against the plaintiff appellant. The cause is remanded to the Trial Court for

necessary further procedures.


                                        -6-
                AFFIRMED AND REMANDED.



                                  _______________________________
                                  HENRY F. TODD, PRESIDING JUDGE
                                  MIDDLE SECTION


CONCUR:



_______________________________
SAMUEL L. LEWIS, JUDGE



_______________________________
BEN H. CANTRELL, JUDGE




                                  -7-
                IN THE COURT OF APPEALS OF TENNESSEE
                     MIDDLE SECTION AT NASHVILLE




ROY L. McCAMEY,                            )
                                           )
      Petitioner/Appellant,                )
                                           )    Appeal No.
                                           )    01-A-01-9701-CH-00033
VS.                                        )
                                           )    Davidson Chancery
                                           )    No. 95-2962-II
TENNESSEE DEPARTMENT OF                    )
CORRECTION, et al.,                        )    Affirmed
                                           )    and
      Respondents/Appellees.               )    Remanded


                               JUDGMENT

             In accordance with the opinion of the Court filed herein, the judgment

of the Trial Court is affirmed. Judgment is rendered against Roy McCamey for costs

of this appeal for which execution may issue. The cause is remanded to the Trial

Court for necessary further proceedings.

             ENTER _______________________.




                                           _________________________________
                                           HENRY F. TODD, PRESIDING JUDGE
                                           MIDDLE SECTION



                                           _________________________________
                                           SAMUEL L. LEWIS, JUDGE



                                           _________________________________
                                           BEN H. CANTRELL, JUDGE